DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	Applicant’s remarks and amendments filed 09/06/2022 are acknowledged and have been carefully considered. 
	Regarding the interpretation of the claims under 35 U.S.C. 112(f), Applicant’s claim amendments are acknowledged and are persuasive. Accordingly, the interpretation of the claims under 35 U.S.C. 112(f) is withdrawn. 
	Regarding the rejection of the claims under 35 U.S.C. 101, Applicant’s claim amendments and remarks are acknowledged and are persuasive. Accordingly, the rejection of the claims under 35 U.S.C. 101 is withdrawn. 

Status of Claims
	Claims 15-24 and 29-30 were previously pending in the application. 
	As of the amendments filed 09/06/2022, claims 15-18 and 20 are amended; no claims are newly canceled; and no claims are newly added. 
	Accordingly, claims 15-24 and 29-30 are currently under examination. 

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites the limitation “based on the first determination, perform a second determination to identify whether to transmit, to the external apparatus via the communication network,” in lines 12-14. The phrase in this limitation appears to be incomplete. Based on this limitation alone, it is not clear what is being transmitted; the limitation only states “identify whether to transmit” without providing detail what exactly is being transmitted. While the remaining limitations of the claim appear to clarify exactly what is transmitted, the claim is still being objected to for this incomplete claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2018/0341747 A1, hereinafter “Bernard”) in view of Avinash et al. (US 2017/0270695 A1, hereinafter “Avinash”), and further in view of Park et al. (US 2013/0257910 A1, hereinafter “Park”). 

Regarding claim 15, Bernard discloses a “medical scan annotator system” (Title) in the field of “medical imaging devices and knowledge-based systems used in conjunction with client/server network architectures” (Bernard: [0004]), and further discloses: 
A medical imaging apparatus ("medical imaging devices" Bernard: [0004]) comprising: 
at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]); and
a communication circuitry ([See Paragraph [0356] for Bernard’s teaching of various circuits and circuitry.]) coupled to the at least one processor and configured to communicate with an external apparatus (“medical scan subsystems 101 that communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150” Bernard: [0041]; [The medical scan subsystem(s) 101, which is/are assigned their own processing devices, represent the processor; the client device(s) 120 represent the external apparatus; and the network 150 represents the communicator.]) via a communication network ("one or more client network interfaces 260 operable to more support one or more communication links via the network 150 indirectly and/or directly" Bernard: [0045]; [The client network interfaces 260, which are operable to support the communication links via network 150, represent the communication network.]), 
wherein the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is configured to: 
obtain a medical image ("operable to receive, via a network, a medical scan" Bernard: [0102]) generated by imaging an object ("medical scan image data 410 can include one or more images corresponding to a medical scan" Bernard: [0055]),
perform a first determination to automatically (“medical scans can include one or more abnormalities, which can be identified by a user or identified automatically” Bernard: [0051]) determine whether the object has an abnormality ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]),
in response to the identifying to transmit the medical image …, control the communication circuitry to transmit, to the external apparatus, the medical image (“select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface” Bernard: [0186]).

Bernard is not being relied on for teaching: 
when the first determination automatically determines the object has an abnormality, generate at least one assistance image associated with the medical image, 
based on the first determination, perform a second determination to identify whether to transmit, to the external apparatus via the communication network,  
in response to the identifying to transmit both the medical image and the at least one assistance image in the second determination, control the communication circuitry to transmit, to the external apparatus, the medical image and the at least one assistance image, and 
in response to the identifying to transmit the medical image without transmitting the at least one assistance image in the second determination, control the communication circuitry to transmit, to the external apparatus, the medical image, 
wherein the second determination identifies to transmit the medical image without transmitting the at least one assistance image based on determining that the object does not have an abnormality in the first determination, and identifies to transmit both the medical image and the at least one assistance image based on determining that the object has an abnormality in the first determination. 

However, in a similar invention in the same field of endeavor, Avinash teaches “an imaging system for progressively imaging a patient during a single patient visit” (Avinash: [0003]), and further teaches: 
obtain a medical image generated by imaging an object (“acquire a first type of diagnostic imaging information of the patient from the first imaging modality” Avinash: [0003]; [While this limitation is disclosed by Bernard as described above, Avinash also teaches obtaining a medical image.]), 
perform a first determination (“first stop criterion” Avinash: [0003]) to automatically (“imaging system 100 (e.g., processing unit 120 either automatically and/or with use of user input) determines if a stop criterion has been reached” Avinash: [0023]) determine whether the object has an abnormality (“determine if there is a level of bleeding corresponding to hemorrhagic stroke present or not” Avinash: [0049]; [While this limitation is disclosed by Bernard as described above, Park also teaches performing a determination to determine whether the object in the image has an abnormality, or stroke.]), 
when the first determination automatically (“imaging system 100 (e.g., processing unit 120 either automatically and/or with use of user input) determines if a stop criterion has been reached” Avinash: [0023]) determines the object has an abnormality (“first image is analyzed to determine if a level of bleeding corresponding to hemorrhagic stroke is present” Avinash: [0050]), generate at least one assistance image associated with the medical image (“second type of diagnostic imaging information is acquired” Avinash: [0052]),
based on the first determination (“first stop criterion” Avinash: [0003]), identify whether to transmit (“image (which may have undergone postprocessing to assist in diagnosis) is displayed via the output unit 140” Avinash: [0039]), to the external apparatus (“visual display unit 962” Avinash: [0064]; “the display may be remote from other aspects of an imaging system” Avinash: [0050]) via the communication network (“device 970, for example, a CD-ROM drive, DVD drive, magnetic optical disk (MOD) device, or any other digital device including a network connecting device” Avinash: [0066]),  
in response to the identifying to transmit the medical image without transmitting the at least one assistance image (“analyzing the first image to determine if a first stop criterion for terminating imaging is satisfied by the first image” Avinash: [0004]), control the communication circuitry (“computer 918 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein” Avinash: [0066]) to transmit, to the external apparatus (“visual display unit 962” Avinash: [0064]; “the display may be remote from other aspects of an imaging system” Avinash: [0050]), the medical image (“a first image using the first type of diagnostic imaging information and to display, via the display unit, the first image” Avinash: [0003]),
identifies to transmit the medical image without transmitting the at least one assistance image (“analyzing the first image to determine if a first stop criterion for terminating imaging is satisfied by the first image” Avinash: [0004]) based on determining that the object does not have an abnormality in the first determination (“if a stop criterion is met, the progressive imaging routine may be terminated before performing additional, more complex scans that are unnecessary if an earlier scan provides sufficient information for a particular diagnosis” Avinash: [0051]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the systems for progressive imaging as taught by Avinash. One of ordinary skill in the art would have been motivated to make this modification because “it may not be known which type of imaging will provide the required level of detail for an accurate diagnosis. Conventionally, in such situations, a physician may order numerous different scans of different levels of detail to be performed, and analyze the results of each scan in attempting to make a diagnosis. However, such performance of a number of scans may result in unnecessary time and/or dosage spent performing scans that were not required for an accurate diagnosis” (Avinash: [0002]). Accordingly, one of ordinary skill in the art would have been motivated to make this modification because of the benefit of both “reduced number of scans (e.g., by eliminating unnecessary subsequent scans when enough information is available from a previous scan)” and “reduced radiation dose (e.g., by eliminating unnecessary subsequent scans when enough information is available from a previous scan)” (Avinash: [0022]).

The combination of Bernard and Avinash is not being relied on for teaching: 
perform a second determination to identify whether to transmit, 
in response to the identifying to transmit both the medical image and the at least one assistance image in the second determination, control the communication circuitry to transmit, to the external apparatus, the medical image and the at least one assistance image, 
wherein the second determination … identifies to transmit both the medical image and the at least one assistance image based on determining that the object has an abnormality in the first determination. 

However, in a similar invention in the same field of endeavor, Park teaches an apparatus and method for lesion diagnosis (Title) that is “used to detect the lesion candidate to acquire an additional image that is an improved image for accurate lesion diagnosis” (Park: [0079]), and further teaches: 
obtain a medical image generated by imaging an object ("imaging system that photographs an image of a specific region of a human body" Park: [0046]; [While this limitation is disclosed by both Bernard and Avinash as described above, Park also teaches obtaining a medical image.]),
perform a first determination to automatically (“automatic lesion detection” Park: [0043]) determine whether the object has an abnormality (“detects lesion candidates using the 3D volume image acquired by the image acquisition unit 12” Park: [0053]; [While this limitation is disclosed by both Bernard and Avinash as described above, Park also teaches performing a determination to determine whether the object in the image has an abnormality, or lesion.]),
when the first determination automatically determines the object has an abnormality (“detect one or more lesion candidate using a primary image of a body region” Park: [0010]), generate at least one assistance image associated with the medical image (“acquire an additional image through the medical imaging apparatus 20 with respect to each of the lesion candidates” Park: [0050]), 
perform a second determination to identify whether to transmit ("diagnostic support unit 14 may transmit, to the image acquisition unit 12, a signal requesting the additional image with respect to a detected lesion candidate" Park: [0054]), 
in response to the identifying to transmit both the medical image and the at least one assistance image (“an improved image (hereinafter referred to as “additional image”) of the specific region that is requested together with a 3-dimensional (3D) volume image of the entire diagnostic region” Park: [0046]) in the second determination (“control unit 130 may generate an additional image acquisition request signal” Park: [0068]; "diagnostic support unit 14 may transmit, to the image acquisition unit 12, a signal requesting the additional image with respect to a detected lesion candidate" Park: [0054]), control the communication circuitry to transmit, to the external apparatus ([Bernard discloses transmission to an external apparatus.]), the medical image and the at least one assistance image ("display unit may also display a 3D volume image and additional images that are photographed using the medical imaging apparatus 20" Park: [0048]; "when a specific lesion candidate displayed on a display unit is selected by a user, the control unit 130 may control the MPR image with respect to the selected lesion candidate to be displayed on the display unit" Park: [0075]), 
wherein the second determination (“control unit 130 may generate an additional image acquisition request signal requesting acquisition of the additional image” Park: [0068]) … identifies to transmit both the medical image and the at least one assistance image (“3D volume image and the additional image acquired by the image acquisition unit 12 may be transmitted” Park: [0052]) based on determining that the object has an abnormality in the first determination (“detects lesion candidates using the 3D volume image” Park: [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for lesion diagnosis as taught by Park. One of ordinary skill in the art would have been motivated to make this modification because "the additional image is an image which is useful for performing precise examination in comparison with the 3D volume image" (Park: [0064]). The use of an additional image “can facilitate an examinant such as a physician to accurately and efficiently diagnose a lesion" (Park: [0055]). In addition, one of ordinary skill in the art would have been motivated to make this modification because Park’s method for lesion diagnosis “may improve accuracy of automatic lesion detection and primary diagnosis using a medical image diagnostic apparatus" (Park: [0043]) and “may effectively and rapidly detect and diagnose a lesion using a medical image diagnostic apparatus" (Park: [0043]).

Regarding claim 16, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, based on the determining that the object has no abnormalities ("diagnosis data 440 indicates that no abnormalities are present" Bernard: [0109]), the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is further configured to: 
attach, to the medical image, a normality mark indicating that the object is normal ("If the diagnosis data 440 indicates that no abnormalities are present, the interactive interface can display text and/or a visual prompt indicating that no abnormalities were detected in the medical scan" Bernard: [0109]), and 
control the communication circuitry (“one or more medical scan subsystems 101 that communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150" Bernard: [0041]; “logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals” Bernard: [0356]) to transmit ("medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]), to the external apparatus (“communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150”), the medical image to which the normality mark has been attached ("interactive interface can display text and/or a visual prompt indicating that no abnormalities were detected" Bernard: [0109]).

	Regarding claim 17, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, based on the determining that the object has the abnormality ("abnormalities identified in diagnosis data 440 of the medical scan" Bernard: [0109]), the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is further configured to:  
attach, to the medical image, an abnormality mark indicating that the object is abnormal ("annotation data 820 to indicate abnormalities identified in diagnosis data 440 of the medical scan by not only displaying text" Bernard: [0109]), and 
control the communication circuitry (“one or more medical scan subsystems 101 that communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150" Bernard: [0041]; “logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals” Bernard: [0356]) to transmit ("medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]), to the external apparatus (“communicate bidirectionally with one or more client devices 120 via a wired and/or wireless network 150”), the medical image to which the abnormality mark has been attached ("interactive interface 275 can automatically present the displayed annotation data 820 to indicate abnormalities" Bernard: [0109]).

Regarding claim 22, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein the at least one processor is further configured to perform the first determination to determine whether the object has the abnormality ("abnormality classification function can be based on another model trained on abnormality data such as a support vector machine model, another neural network model, or any supervised classification model trained on medical scans" Bernard: [0282]), via a deep neural network (DNN) processor configured to perform learning operations ("plurality of neural network models can be generated based on the same or different learning algorithm" Bernard: [0260]) via a DNN.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Avinash and Park as applied to claim 15 above, and further in view of Iwasaki (US 2012/0250961 A1, hereinafter "Iwasaki").

Regarding claim 23, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
While Avinash certainly teaches controlling an x-ray source to obtain medical images (“X-rays that pass through the object to be imaged are attenuated by the object and received by the CT detector 114 (which may have a detector collimator associated therewith), which detects the attenuated X-rays and provides imaging information” Avinash: [0028]), the combination of Bernard, Avinash, and Park is not currently being relied upon for teaching: 
further comprising an X-ray radiator configured to radiate X-rays to the object,
wherein the at least one processor is further configured to control the X-ray radiator to obtain the medical image.
However, in a similar invention in the same field of endeavor, Iwasaki teaches a medical report generation apparatus (Title) that obtains a supplementary image by manually retrieving an image in which the region of interest is recognizable from images of the patient obtained by imaging: 
further comprising an X-ray radiator ("X-ray radiography apparatus using a flat panel X-ray detector" Iwasaki: [0045]) configured to radiate X-rays to the object ("dose of radiation" Iwasaki: [0050]),
wherein the at least one processor is further configured to control ("device is controlled" Iwasaki: [0044]) the X-ray radiator to obtain the medical image ("medical image data may be obtained by imaging by an arbitrary imaging apparatus" Iwasaki: [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the medical report generation apparatus as taught by Iwasaki. One of ordinary skill in the art would have been motivated to make this modification because "there has been a problem that selection of the image related to the key image is not easy for a user who is not used to an operation for appropriately changing an image processing parameter set and an operation for selecting the image related to the key image" (Iwasaki: [0008]). The "present invention provides a medical report generation apparatus, method and program in which a supplementary image that can assist a user in understanding a key image, which has been judged to be important for diagnosis, is easily and appropriately selected when a medical report to which the key image is attached is generated" (Iwasaki: [0009]). 

Claims 18-21, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Avinash and Park as applied to claim 15 above, and further in view of Kim et al. (US 2016/0027175 A1, hereinafter "Kim"). 

Regarding claim 18, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
Bernard also discloses an ability to determine that an object has the abnormality ("abnormalities identified in diagnosis data 440 of the medical scan" Bernard: [0109]). 
In addition, Park also teaches an ability to determine that an object has the abnormality (“detects lesion candidates using the 3D volume image acquired by the image acquisition unit 12” Park: [0053]), and further teaches generating at least two assistance images associated with the medical image (“additional images that are photographed” Park: [0048]). 
Bernard is not being relied upon for teaching: 
wherein the at least one assistance image is at least two assistance images associated with the medical image, 
wherein, based on the determining that the object has the abnormality, the at least one processor is further configured to: 
arrange the at least two assistance images in a certain order, based on characteristics of an abnormal part of the object, and 
control the communication circuitry to transmit the medical image and the at least two assistance images arranged in the certain order to the external apparatus.  
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
wherein the at least one assistance image is at least two assistance images associated with the medical image ("a case in which a plurality of comparison images are selected" Kim: [0062]; "the interface 140 may arrange the plurality of the comparison images in order" Kim: [0062]; [Kim teaches that the at least one assistance image (comparison image) is one of the at least two assistance images (plurality of comparison images).]), 
wherein, based on the determining that the object has the abnormality ("CAD system may automatically detect a suspicious abnormality as an ROI" Kim: [0052]), the at least one processor (“controlling a processor” Kim: [0028]) is further configured to: 
arrange the at least two assistance images in a certain order ("the interface 140 may arrange the plurality of the comparison images in order at the bottom of the outputted result" Kim: [0062]), based on characteristics of an abnormal part of the object (“based on information of characteristics of the lesion” Kim: [0024]), and
control the communication circuitry to transmit the medical image and the at least two assistance images ("an interface 140 may provide an output result of the standard image and the selected comparison image" Kim: [0062]) arranged in the certain order ("the interface 140 may arrange the plurality of the comparison images in order" Kim: [0062]) to the external apparatus ("FIG. 10 is a diagram illustrating an aspect of outputting a standard image and a comparison image by using a main screen and a secondary screen" Kim: [0082], Fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048].

Regarding claim 19, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
Bernard is not being relied on for teaching: 
wherein, based on the object having a lesion, the at least one processor is further configured to: 
based on a type of the lesion, determine a type of an assistance image to be generated, and 
generate the at least one assistance image according to its determined type.
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
wherein, based on the object having a lesion ("in detecting the suspicious abnormality, the standard image determiner 110 may detect a shadow of an unusual mass indicating a presence of a cancer, a lesion, etc." Kim: [0052]), the at least one processor is further configured to:
based on a type of the lesion ("information of the characteristics of the lesion may include … data according to a type, such as a benign or malignant tumor" Kim: [0060]; [Kim discloses the capability to determine a type of lesion.]), 
generate the at least one assistance image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048].
The combination of Bernard and Kim is not being relied upon for teaching: 
	based on a type of the lesion, determine a type of an assistance image to be generated, and
	generate the at least one assistance image according to its determined type. 
However, in a similar invention in the same field of endeavor, Park teaches an apparatus and method for lesion diagnosis (Title) that is used to detect the lesion candidate to acquire an additional image that is an improved image for accurate lesion diagnosis ([0079]): 
based on a type of the lesion ("additional image photographing request with respect to each of lesion candidates" Park: [0051]), determine a type of an assistance image to be generated ("analyzing the one or more lesion candidate and to obtain the additional image with respect to at least one of the one or more lesion candidate" Park: [0032]), and
	generate the at least one assistance image ("obtain an additional image for a corresponding lesion candidate for the purpose of accurate lesion diagnosis" Park: [0067]) according to its determined type ("additional image may include an MPR image with respect to the lesion candidate, a planar image that is cut at a predetermined angle, and/or an image having improved image quality that is acquired by adjusting a focus " Park: [0082]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for lesion diagnosis as taught by Park. One of ordinary skill in the art would have been motivated to make this modification because "the additional image is an image which is useful for performing precise examination in comparison with the 3D volume image" (Park: [0064]). The use of an additional image “can facilitate an examinant such as a physician to accurately and efficiently diagnose a lesion" (Park: [0055]).

Regarding claim 20, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses:  
wherein, based on the object having no abnormalities ("If the diagnosis data 440 indicates that no abnormalities are present" Bernard: [0109]), the at least one processor is further configured to control generation of data corresponding to a first user interface (UI) screen comprising the medical image ("select a medical scan for transmission via a network to a first client device" Bernard: [0186]); 
wherein, based on the object having the abnormality ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]), the at least one processor is further configured to control generation of data corresponding to a second UI screen comprising the medical image ("select a medical scan for transmission via a network to a first client device and a second client device" Bernard: [0186]); and
wherein the at least one processor ("processing device may be a microprocessor, micro-controller" Bernard: [0356]) is further configured to control the communication circuitry to transmit the data corresponding to the first UI screen or the data corresponding to the second UI screen to the external apparatus ("select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]).
Bernard is not being relied upon for teaching: 
wherein, based on the object having the abnormality, the at least one processor is further configured to control generation of the at least one assistance image. 
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
wherein, based on the object having an abnormality ("CAD system may automatically detect a suspicious abnormality as an ROI" Kim: [0052]), the at least one processor (“controlling a processor” Kim: [0028]) is further configured to control generation of the at least one assistance image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048]. 

Regarding claim 21, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, based on the object having no abnormalities ("If the diagnosis data 440 indicates that no abnormalities are present" Bernard: [0109]), the at least one processor is further configured to control generation of data corresponding to a first user interface (UI) screen comprising the medical image ("select a medical scan for transmission via a network to a first client device" Bernard: [0186]); and
wherein, based on the object having the abnormality ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]), the at least one processor is further configured to control generation of data corresponding to a second UI screen comprising the medical image ("select a medical scan for transmission via a network to a first client device and a second client device" Bernard: [0186]); and
wherein the medical imaging apparatus further comprises a display configured to display the first UI screen or the second UI screen ("select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface" Bernard: [0186]) under the control of the at least one processor ("processing device may be a microprocessor, micro-controller" Bernard: [0356]).
Bernard remains silent on: 
when the object has an abnormality, the controller is further configured to control generation of the at least one assistance image. 
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
when the object has an abnormality ("CAD system may automatically detect a suspicious abnormality as an ROI" Kim: [0052]), the controller is further configured to control generation of the at least one assistance image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048]. 

Regarding claim 24, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
	Bernard further discloses: 
wherein, in the first determination ("binary abnormality identifier 441 indicating whether the scan is normal or includes at least one abnormality" Bernard: [0058]), the at least one processor (“some or all of the subsystems 101 be assigned their own processing devices” Bernard: [0041]) is further configured to: 
analyze the medical image ("medical scan image analysis functions that was used by the medical scan diagnosing system 108 used to generate part or all of the diagnosis data 440" Bernard: [0064]). 
Bernard is not being relied upon for teaching: 
detect a presence of a lesion in the medical image, and
generate the at least one assistance image to include an image of the lesion and a marking indicating the presence of the lesion.
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
detect a presence of a lesion in the medical image ("in detecting the suspicious abnormality, the standard image determiner 110 may detect a shadow of an unusual mass indicating a presence of a cancer, a lesion, etc." Kim: [0052]), and
generate the at least one assistance image to include an image of the lesion ("comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]) and a marking indicating the presence of the lesion ("interface 140 may output the ROI of the standard image and the associated area of the comparison image by utilizing a marker or by changing a magnification" Kim: [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048]. 

Regarding claim 30, the combination of Bernard, Avinash, and Park discloses: 
The medical imaging apparatus of claim 15, as described above. 
Bernard is not being relied on for teaching: 
wherein the at least one processor is further configured to generate the at least one assistance image based on the medical image by an image generating method which is different from an image generating method by which the medical image was generated.
However, in a similar invention in the same field of endeavor, Kim teaches a method and apparatus for supporting diagnosis of region of interest by providing comparison images (Title): 
	wherein the at least one processor (“controlling a processor” Kim: [0028]) is further configured to generate the at least one assistance image based on the medical image ("a comparison image may be provided so as to cross-check whether the ROI included in the standard image may be considered a lesion" Kim: [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for supporting diagnosis of a lesion as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because "a tumor may be difficult to diagnose since the appearance of the tumor in the image may be similar to the appearance of muscle, fat, etc., in the image" (Kim: [0005]). Furthermore, "one image cross section of an ultrasound image may not be clear enough to confirm a diagnosis" (Kim: [0005]). Thus, Kim's invention alleviates these problems by using "an apparatus for supporting a diagnosis of a ROI by providing a comparison image" Kim: [0048].
The combination of Bernard and Kim is not being relied upon for teaching: 
generate the at least one assistance image based on the medical image by an image generating method which is different from an image generating method by which the medical image was generated.
However, in a similar invention in the same field of endeavor, Park teaches an apparatus and method for lesion diagnosis (Title) that is used to detect the lesion candidate to acquire an additional image that is an improved image for accurate lesion diagnosis ([0079]): 
generate the at least one assistance image (“additional image may include a multi-planar reconstruction (MPR) image” Park: [0017]; [In Park’s invention, the ‘assistance image’ (represented by the additional image) is an MPR image.]) based on the medical image by an image generating method which is different from an image generating method by which the medical image was generated (“lesion diagnosis using a diagnostic ultrasound imaging apparatus, such as, an ultrasonographic examination (ultrasound imaging), involves exposing a specific region of a human body to be examined with ultrasound waves, generating an image in accordance with a waveform of reflected ultrasound waves in order to detect a specific object inside the human body, such as a lesion, from the generated image” Park: [0007]; [In Park’s invention, the ‘medical image’ is disclosed to be an image that was acquired through ultrasound, although alternative modalities are also disclosed in [0006].]).
One of ordinary skill in the art would know that the image generation method of ultrasound, which involves exposing a region with ultrasound waves and collecting image information based on the reflected waves, differs from the image generation method of MPR, which is a reconstruction process and is an image generating method that does not involve exposing a region of a body to ultrasound waves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the apparatus and method for lesion diagnosis as taught by Park. One of ordinary skill in the art would have been motivated to make this modification because of the benefits provided when viewing an MPR image versus an ultrasound image, as “additional image is an image which is useful for performing precise examination in comparison with the 3D volume image, and may include, for example, an MPR image” (Park: [0064]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Avinash, Park, and Kim as applied to claim 19 above, and further in view of Von Berg et al. (US 2017/0091928 A1, hereinafter “Von Berg”). 

Regarding claim 29, the combination of Bernard, Avinash, Park, and Kim discloses: 
The medical imaging apparatus of claim 19, as described above.  
The combination of Bernard, Avinash, Kim, and Park is not being relied upon for teaching: 
wherein the at least one processor is configured to: based on the type of the lesion corresponding to a lesion located in a soft tissue included in the object, generate the at least one assistance image as a bone suppression image.
However, in a similar invention in the same field of endeavor, Von Berg teaches a bone suppression technique that is applied to an image in order to suppress shadows of obstructing objects (Abstract), and further teaches: 
wherein the at least one processor (“image processing” Von Berg: [0024]) is configured to: based on the type of the lesion corresponding to a lesion located in a soft tissue included in the object (“detection of soft tissue lesions” Von Berg: [0090]), generate the at least one assistance image as a bone suppression image (“applying a bone suppression technique to the image” Von Berg: [0086]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical scan annotator system disclosed by Bernard, by including the bone suppression technique as taught by Von Berg. One of ordinary skill in the art would have been motivated to make this modification because "Bone Suppression Imaging (BSI) has been proposed as an alternative to DES imaging which does not involve the use of dedicated hardware and multiple acquisitions" (Von Berg: [0091]). 




Response to Arguments

First Claim Rejections under 35 U.S.C. 103

	Applicant traverses the rejection for at least the reason that the combination of Bernard and Park does not disclose or teach the limitations of amended independent claim 15. Applicant submits that the Office Action acknowledges that Bernard does not disclose “based on the first determination, identify whether to transmit, to the external apparatus via the communication network,” and instead relies on Park for such a teaching. Applicant submits that Park fails to cure the deficiencies of Bernard. 
 	Applicant submits that the Office Action analogizes Park’s description in paragraph [0054] to Applicant’s claimed “identify whether to transmit.” Applicant disagrees, and submits that Park is silent as to determining whether to (i) transmit a 3D volume image and an additional image together or (ii) only a 3D volume image based on the diagnostic analysis result of the diagnostic unit 16. Applicant submits that Park is silent as to any configuration that transmits 3D volume images and additional images to external devices at all, and submits that instead, Park merely describes the display of 3D volume images and additional images (not transmission to external devices). 
	While the Office Action relies on Bernard for a teaching of medical image transmission, Applicant submits that neither Park nor Bernard discloses a configuration for determining whether to (i) transmit both a medical image and a assistance image or (ii) only the medical image based on a first determination. 
	Applicant submits that in contrast to the diagnosis apparatus/method of Park for patients known to have lesions, Applicant’s claim 15 relates to an apparatus configured to minimize computational resources by determining whether to (i) transmit both a medical image and a assistance image or (ii) only the medical image based on the first determination. 

In response, Examiner respectfully submits that Applicant’s arguments, see pages 9-11 of the remarks, filed 09/06/2022, with respect to the rejection(s) of claim 15 under 35 U.S.C. 103 over Bernard in view of Park have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to independent claim 15, a new ground(s) of rejection is made under 35 U.S.C. 103 over Bernard in view of Avinash and Park. 
	In response to the argument that Park is silent as to determining whether to (i) transmit a 3D volume image and an additional image together or (ii) only a 3D volume image, Examiner respectfully submits that the combination of Avinash and Park together teach this limitation. First, Park undoubtedly teaches a first determination to automatically (“automatic lesion detection” Park: [0043]) determine whether the object has an abnormality (“detect a specific object inside the human body, such as a lesion, from the generated image” Park: [0007]). Likewise, Avinash also teaches the ability to detect the presence of an abnormality in a medical image (“determine if there is a level of bleeding corresponding to hemorrhagic stroke present or not” Avinash: [0049]). In addition, Avinash teaches the ability to determine whether additional imaging is required or whether the imaging procedure is able to be terminated (“analyzing the first image to determine if a first stop criterion for terminating imaging is satisfied by the first image” Avinash: [0004]). Avinash determines whether the stop criterion has been met based on if the first image is satisfactory in providing the necessary diagnostic information (“processing unit 120 in various embodiments receive user inputs from the input unit 150 that correspond to satisfaction (or lack thereof) of a stop criterion (e.g., whether information is sufficient from an already performed scan to make performance of a subsequent scan or scans necessary or desirable)” Avinash: [0031]). In Avinash, when the information provided from the first image is sufficient to establish a diagnosis, the stop criterion is met and no further images are acquired. On the other hand, when the information provided from the first image is no sufficient to establish a diagnosis, then the stop criterion is not satisfied and a second type of diagnostic imaging is acquired (“If a first stop criterion for terminating imaging is not satisfied, the at least one processor is configured to acquire a second type of diagnostic imaging” Avinash: [0003]). Avinash further teaches transmission of the diagnostic images (“a first image using the first type of diagnostic imaging information and to display, via the display unit, the first image” Avinash: [0003]) to an external apparatus for display (“visual display unit 962” Avinash: [0064]; “the display may be remote from other aspects of an imaging system” Avinash: [0050]). As described above, Avinash teaches the ability to determine whether an additional image is required based on the first image, as well as the ability to transmit the first image to an external display. While Avinash teaches that the second diagnostic image (representing the claimed assistance image) can also be transmitted to the external display, the only aspect of the above limitation that Avinash does not explicitly teach is to transmit the 3D volume image and the additional image together. However, Park teaches this aspect of the limitation, as Park teaches transmitting the 3D volume image and the additional image together (“an improved image (hereinafter referred to as “additional image”) of the specific region that is requested together with a 3-dimensional (3D) volume image of the entire diagnostic region” Park: [0046]). It would have been obvious to one of ordinary skill in the art to combine Avinash’s stop criterion for determining when to terminate imaging with Park’s acquisition of an additional image when Avinash’s stop criterion is not met. One of ordinary skill in the art would have been motivated to make this combination because of the benefits provided by the stop criterion of Avinash, such as a “reduced number of scans (e.g., by eliminating unnecessary subsequent scans when enough information is available from a previous scan)” and “reduced radiation dose (e.g., by eliminating unnecessary subsequent scans when enough information is available from a previous scan)” (Avinash: [0022]). 
	Regarding the argument that Park is silent as to any configuration that transmits 3D volume images and additional images to external devices, Examiner respectfully submits that the combination of prior art references teaches this limitation. First, Bernard undoubtedly teaches transmission of medical images to an external display (“select a medical scan for transmission via a network to a first client device and a second client device for display via an interactive interface” Bernard: [0186]). Moreover, Avinash teaches an external display that is remote from the rest of the system (“visual display unit 962” Avinash: [0064]; “the display may be remote from other aspects of an imaging system” Avinash: [0050]) that displays medical images (“a first image using the first type of diagnostic imaging information and to display, via the display unit, the first image” Avinash: [0003]). In addition, Park teaches displaying medical images on a display unit (“display unit 30 may be a device for displaying an image photographed by the medical imaging apparatus 20 and other information that may be useful for diagnosis” Park: [0048]). It would be obvious to one of ordinary skill in the art to make a simple substitution of either of Bernard or Avinash’s external displays with the display unit of Park in order to make Park’s display be external from the rest of the system. One of ordinary skill in the art would have been motivated to make this combination because it allows a user in a different location to access the diagnostic information (“display may be remote from other aspects of an imaging system, so that a physician not present at a scanning facility may determine if a stop criterion has been satisfied” Avinash: [0050]). 
	Last, regarding the argument that the independent claim is configured to minimize computational resources by determining whether further imaging is necessary, Examiner respectfully submits that Avinash also provides this benefit, as Avinash teaches that if “a stop criterion is met, the progressive imaging process is terminated, avoiding more complex imaging scans that take additional time and/or subject the patient to additional dosage” (Avinash: [0023]). Furthermore, “if a stop criterion is met, the progressive imaging routine may be terminated before performing additional, more complex scans that are unnecessary if an earlier scan provides sufficient information for a particular diagnosis” (Avinash: [0051]). By avoiding additional, more complex scans, computational resources are reduced. 

Second, Third, and Fourth Claim Rejections under 35 U.S.C. 103

	Applicant submits that each of Iwasaki, Kim, and Von Berg fail to cure the deficiencies of Bernard and Park, and accordingly, this combination of references does not disclose or teach the limitations recited in amended independent claim 15. 

	In response, Examiner respectfully submits that Applicant’s arguments have been carefully considered but are moot, as none of Iwasaki, Kim, or Von Berg were cited as teaching any limitations of amended independent claim 15. Instead, Examiner respectfully submits that Avinash was introduced and cited as teaching amended independent claim 15 in combination with Bernard and Park. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793